Name: Council Regulation (EU) 2015/1327 of 31 July 2015 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: international trade;  international affairs;  Asia and Oceania;  electrical and nuclear industries;  international security
 Date Published: nan

 1.8.2015 EN Official Journal of the European Union L 206/18 COUNCIL REGULATION (EU) 2015/1327 of 31 July 2015 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 267/2012 (2) gives effect to the measures provided for in Decision 2010/413/CFSP. (2) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1336 (3) amending Decision 2010/413/CFSP providing for certain measures in accordance with United Nations Security Council Resolution (UNSCR) 2231 (2015) endorsing the Joint Comprehensive Plan of Action (JCPOA) on the Iran nuclear issue and providing for actions to take place in accordance with the JCPOA. (3) UNSCR 2231 (2015) provides in particular that the measures imposed in UNSCRs 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008) and 1929 (2010) shall not apply, under certain conditions, to activities by JCPOA participant States, or UN Member States acting in coordination with them, directly related to the modification of two cascades at the Fordow facility for stable isotope production, the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium, or the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor. (4) UNSCR 2231 (2015) further determines that the measures imposed in UNSCRs 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008) and 1929 (2010) shall not apply to the extent necessary to carry out, under certain conditions, transfers and activities that are related to the implementation of certain nuclear-related commitments specified in the JCPOA, required for preparation for the implementation of the JCPOA, or determined by the UN Security Council Committee established pursuant to UNSCR 1737 (2006) to be consistent with the objectives of UNSCR 2231 (2015). (5) Regulatory action at the level of the Union is necessary in order to implement the measures, in particular with a view to ensuring their uniform application by economic operators in all Member States. (6) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EU) No 267/2012, the following Articles are inserted: Article 43b 1. Notwithstanding other provisions of this Regulation, the competent authorities may authorise the supply, sale, or transfer of items, materials, equipment, goods and technology, and the provision of any related technical assistance, training, financial assistance, investment, brokering or other services where they consider them to be directly related to: (a) the modification of two cascades at the Fordow facility for stable isotope production; (b) the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium; or (c) the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor. 2. The competent authority granting an authorisation in accordance with paragraph 1 shall ensure that: (a) all activities are undertaken strictly in accordance with the Joint Comprehensive Plan of Action of 14 July 2015 ( JCPOA ); (b) the requirements, as appropriate, specified in subparagraph 22(c) of UNSCR 2231 (2015) have been met; and (c) it has obtained and is in a position to exercise effectively a right to verify the end-use and end-use location of any supplied item. 3. The Member State concerned shall notify: (a) the Sanctions Committee and, when constituted, the Joint Commission, as appropriate, 10 days before granting the authorisation; (b) the IAEA within 10 days of the supply, sale or transfer, in the case of supplied items, materials, equipment, goods and technology specified in subparagraph 22(e) of UNSCR 2231 (2015). 4. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least 10 days prior to the authorisation. Article 43c 1. Notwithstanding other provisions of this Regulation, the competent authorities may authorise, on a case-by-case basis, transfers and activities, in so far as necessary for their execution, that are: (a) directly related to the implementation of the nuclear-related actions specified in paragraphs 15.1 to 15.11 of Annex V to the JCPOA; (b) required for preparation for the implementation of the JCPOA; or (c) determined by the Sanctions Committee, as appropriate, to be consistent with the objectives of UNSCR 2231 (2015). 2. The Member State concerned shall, as appropriate, submit the proposed authorisations to the Sanctions Committee for approval. 3. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation under this Article at least 10 days prior to the authorisation.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) OJ L 195, 27.7.2010, p. 39. (2) Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (OJ L 88, 24.3.2012, p. 1). (3) Council Decision (CFSP) 2015/1336 of 31 July 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (see page 66 of this Official Journal).